COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

REGINALD BREW,                                  §
                                                                   No. 08-15-00105-CR
                     Appellant                  §
                                                                     Appeal from the
v.                                              §
                                                                   272nd District Court
THE STATE OF TEXAS,                             §
                                                                 of Brazos County, Texas
                     Appellee.                  §
                                                                (TC# 13-01423-CRF-272)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF MAY, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.